EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment

The Decision to grant a Patent issued by JPO for Application No 2020-545093 (Japanese counterpart of the instant Application)  on  12/03/2021 is noted by Examiner.
	The Decision to grant a Patent issued by KPO for Application No 10-2018-0108559 (Korean counterpart of the instant Application)  on 12/03/2021 is noted by Examiner.
Reasons for Allowance
Claim 3 was indicated as but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the Office Action from 01/04/2022. Since Applicant incorporated all limitations of claim 3 with all of the limitations of the base claim and any intervening claims into newly filed claim 16 (see Clams from 04/22/2022) claim 16 is allowed. Claims 17-21 depend from claim 16 directly or indirectly and allowed as well. 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 20170025720, KR20070025417,  KR 1020140086067, US 20160226042, US 20110070474-fail to teach or suggest the flowing limitations” each of the cell cartridges defined by a perimeter frame encircling an open interior region, the cell cartridges being stacked so as to surround the plurality of battery cells”  and “ a plurality of PCM capsules disposed in the perimeter frame of the cell cartridges” in combination with each and every limitations of claim 1.
Specifically, US 20170025720 discloses PCM material disposed between battery cell, but does not expressly disclose that such material encapsulated and disposed in perimeter frames. KR20070025417 discloses encapsulated PCM disposed throughout adhesive layer, however does not disclose the disposition encapsulated PCM within perimeter frames.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
 	Claims 1, 2,3, and   5-21 are allowed over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727